DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/891,358 application filed on 06/03/2020.
Claims 1-8, 10-11, 13, 17-20, 24, 26-27 and 31 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11, 13, 17-20, 24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by De Moura Dias Mendes et al. (US 2013/0092221).
Addressing claims 1, 4 and 17, Mendes discloses a device for collecting electromagnetic energy (solar cell), comprising:
a first layer 1 comprised of a plurality of metallic nanostructures 8 (colloidal metal nanoparticles having metallic core 40, [0073, 0091]) each encased in a thin insulating layer 41 [0094], wherein the insulated metallic nanostructures are further embedded in a semiconductor 
a second layer 4 adjacent (the word “adjacent” is interpreted to include the definition “close to; lying near”; in instant situation, fig. 1 shows the second layer 4 is close or lying near the layer 1; therefore, the second layer 4 of Mendes is adjacent to the first layer), wherein the second layer 4 comprises an electrically-conductive material (aluminum, [0104]), and wherein the second layer creates a near field electromagnetic resonance with the plurality of metallic nanostructures (Mendes discloses the second layer and metallic nanostructures having all of the claimed structural requirements; therefore, the second layer of Mendes is structurally capable of creating a near field electromagnetic resonance with the plurality of metallic nanostructures).

Addressing claims 2 and 19-20, Mendes discloses in fig. 1 that the layer 2 as the structural equivalence to the claimed third layer disposed between the first layer 1 and the second layer 4, wherein the third layer comprises a semiconductor material, silicon, that is different from that of the first layer [0105-0107].  Furthermore, the layer 2 has a thickness between 10-500 nm [0052] that overlaps the claimed as well as including an end point that falls within the claimed range.

Addressing claim 3, Mendes discloses the combination of layers 3 and 5 as the structural equivalence to the claimed fourth layer in contact with the first layer on an side opposite that of the second or third layer (fig. 1), wherein the fourth layer comprises a conductive material 5 that is optically transparent [0074].
Alternatively, the layer 5 alone is the structural equivalence to the claimed fourth layer in contact (the layer 5 is in electrical contact, which the claim does not specify what is the type of contact between the first and fourth layers; furthermore, the layer 5 is also in contact with the layer 1, via the layer 3).

Addressing claims 5-6, Mendes discloses in paragraphs [0043-0044] that the metallic nanostructures are made of Ag or Au and have diameter between 10-100 nm, which intersects that of claim 6 with one end point (10 nm) that falls within the claimed range.

Addressing claims 7-8, Mendes discloses in paragraph [0094] that the shell 41 is made of silicon dioxide with a thickness between 1-10 nm that includes the claimed range.

Addressing claim 10, figs. 1 and 6 show the geometry of the metallic nanostructures (8 and 40, respectively) that is non-spherical and has an aspect ratio of greater than 1:1 (the metallic nanostructures have oval shape).

Addressing claim 11, paragraph [0035] of Mendes discloses the claimed materials.

Addressing claim 13, Mendes discloses the quantum dots made of semiconductor material [0030-0033] as the structural equivalence to the claimed plurality of semiconductor nanostructures embedded in the semiconductor material.

Addressing claim 18, Mendes discloses in paragraph [0109] the transparent top contact or the structural equivalence to the claimed fourth layer is made of ITO.

Addressing claim 24, Mendes discloses the device of claim 1.  Mendes further discloses that the device is a solar cell; therefore, it is implicitly disclosed that the device is exposed to electromagnetic radiation to generate power.

Addressing claims 26-27, Mendes discloses in paragraphs [0118-0119] a plurality of the devices of claim 1 as an entire PV modules, which implicitly means that the devices are exposed to sunlight or the claimed electromagnetic radiation having UV, Vis and IR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Moura Dias Mendes et al. (US 2013/0092221) in view of Krebs (WO2013152952).
Addressing claim 31, Mendes is silent regarding the plurality of devices comprises at least 1000 devices.

Krebs discloses a plurality of photovoltaic cells in a module similarly to that of Mendes; wherein, the plurality of photovoltaic cells include at least 1,000 photovoltaic cell units (page 9 ln 1-7).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to include at least 1000 photovoltaic cell units of Mendes in a module as suggested by Krebs in order to increase the amount of power generated by the photovoltaic module (Krebs, col. 9 ln 1-7).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/02/2021